United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-3796
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                     Adrian Batts

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Little Rock
                                 ____________

                             Submitted: May 23, 2014
                               Filed: July 10, 2014
                                   [Published]
                                  ____________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ____________

PER CURIAM.

       Adrian Batts walked away from the prison camp at the Federal Correctional
Institution (“FCI”) in Forrest City, Arkansas. A federal magistrate judge issued a
warrant for his arrest, and the United States Marshals Service apprehended Batts
approximately one month after his escape from the camp. Batts pled guilty to one
count of escape of a prisoner in custody, in violation of 18 U.S.C. § 751(a). At
sentencing, Batts argued that he was entitled to a four-level reduction to his base
offense level under USSG § 2P1.1(b)(3). The district court1 denied Batts’s request
for a reduction and sentenced him to 24 months’ imprisonment.2 This appeal
followed, and we affirm.

       “[A] district court’s interpretation and application of the guidelines is reviewed
de novo and its factual findings are reviewed for clear error.” United States v.
Dengler, 695 F.3d 736, 739 (8th Cir. 2012). As relevant here, the sentencing
guidelines provide for a four-level reduction to the base offense level where “the
defendant escaped from the non-secure custody of a community corrections center,
community treatment center, ‘halfway house,’ or similar facility.” USSG
§ 2P1.1(b)(3). At sentencing, the defendant bears the burden to prove that he is
entitled to a reduction under § 2P1.1(b)(3). United States v. Love, 74 F.3d 1244, at
*1 (8th Cir. 1996) (unpublished per curiam); see also United States v. Stavig, 80 F.3d
1241, 1245 (8th Cir. 1996) (holding that defendant bears burden to prove mitigating
factors at sentencing).

       On appeal, Batts’s sole argument is that a prison camp, such as the one at FCI,
is a non-secure facility similar to a community corrections center, community
treatment center, or halfway house. Although our court has not yet addressed this
question, several of our sister circuits have. Without exception, they have determined
that prison camps are not similar to the institutions described in § 2P1.1(b)(3) and that
the reduction therefore does not apply to defendants who escape from a prison camp.
See United States v. McCullough, 53 F.3d 164, 165 (6th Cir. 1995); United States v.


      1
       The Honorable James M. Moody, Sr., United States District Judge for the
Eastern District of Arkansas.
      2
        At sentencing, Batts also raised an argument involving USSG § 2P1.1(b)(2).
However, Batts abandoned this argument on appeal—relying only on § 2P1.1(b)(3)
in his brief. See United States v. Arnold, 725 F.3d 896, 897 n.2 (8th Cir. 2013).

                                          -2-
Stalbaum, 63 F.3d 537, 540 (7th Cir. 1995); United States v. Hillstrom, 988 F.2d 448
(3d Cir. 1993) (remanding for further consideration to determine whether a prison
camp is a “similar facility”), on remand, 837 F. Supp. 1324, 1339 (M.D. Pa. 1993)
(deciding on remand that a prison camp is not a “similar facility”), aff’d without op.,
37 F.3d 1490 (3d Cir. 1994); United States v. Tapia, 981 F.2d 1194, 1197-98 (11th
Cir. 1993); United States v. Shaw, 979 F.2d 41, 44-45 (5th Cir. 1992); United States
v. Brownlee, 970 F.2d 764, 765 (10th Cir. 1992); United States v. McGann, 960 F.2d
846, 847 (9th Cir. 1992). We agree, in particular, with the Tenth Circuit’s rationale
in distinguishing prison camps from the institutions listed in § 2P1.1(b)(3):

             The facilities listed in the guideline are all integrated into
             the community. A prison camp, even though there may be
             no perimeter barriers and residents may have some freedom
             to come and go, is an environment separated from the
             community. Further, prison camps were recognized
             institutions in the corrections system long before the
             enactment of the sentencing guidelines and, had the
             Sentencing Commission intended that prison camps be
             within the purview of § 2P1.1(b)(3), it could have included
             them specifically.

Brownlee, 970 F.2d at 765. Accordingly, the district court did not err in denying
Batts’s request for a reduction under § 2P1.1(b)(3), and we affirm the sentence.3
                        ______________________________




      3
       Batts does not challenge the substantive reasonableness of his sentence. Thus,
we do not address that issue. See United States v. Brown, 550 F.3d 724, 729 n. 4 (8th
Cir. 2008).

                                          -3-